DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-20 are objected to because of the following informalities:  The claims 1-3, 7-9, 12, 14-16, and 19 recite “unit” which is generic.  Appropriate correction is required.
	Further, in Claims 1 and 7, “is greater than or equal” and less than or equal” are not clear.
	In claims 1 and 7 “on condition that a first time length is greater than or equal to a first time threshold”, and” on condition that the first time length is less than or equal to the first time threshold” are not clear, “an interval between a first reference time unit and a second reference time unit that corresponds to the first uplink burst is a first time length,” and “first reference time unit is later than the second reference time unit” are not clear, since it is not clear to which “time length” and reference time unit” they intend to refer.
In claims 1 and 7, “the first indication information indicating the HARQ status is not received after the first uplink burst,” is not clear, since it is not clear to which feature it intends to refer i.e. the absence of an HARQ status.

In Claim 14, “the LBT previous to the second LBT is the same as the first LBT” is not clear, since it is not clear what it is intended with “the LBT previous to the second LBT” which would appear to be “the first LBT” and then what it is meant with “is the same as the first LBT”.  
The applicant must clarify the intended meanings of the above mentioned formulations with indicating the passages of the specifications.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (3GPP TSG RAN WG1 Meeting #90, Prague, Czechia, 21st-25th August 2017, R1-1713524, Agenda Item: 5.2.2.3.3, Source: Samsung, Title: Channel Access for Autonomous UL Access, now onwards Document Samsung).

Regarding Claim 1,	 (Currently Amended) Document Samsung discloses a method, implemented by a terminal device, comprising: (Document Samsung, refer in particular 2.1 LBT type for autonomous UL transmission; 2.2. LBT information indication; 2.3. CWS adjustment; and 3. Conclusions)
performing first listen before talk (LBT); and (Document Samsung, “In eLAA, the UE access a carrier on which LAA SCell(s) UL transmission(s) are performed according to one of Type 1 (Cat-4 LBT) or Type 2 (25 us LBT) UL channel access procedures”; 2.1 LBT type for autonomous UL transmission, “this contribution considers UL channel access aspects for autonomous UL transmission including LBT type, LBT information indication and CWS adjustment procedure, 3. Conclusions)
sending a first data packet on a first uplink burst after the first LBT succeeds; and (Document Samsung, In eLAA, the CWS adjustment is based on NDI status of the reference subframe.  CWS resets only if the scheduled UL burst includes the HARQ process in reference subframe and the NDI is toggled”, 2.3 CWS adjustment)
determining a second contention window size (CWS), wherein determining the second CWS comprises at least one of following: (Document Samsung, “In eLAA, the CWS adjustment is based on NDI status of the reference subframe” 2.3 CWS adjustment)
(Document Samsung, “If the HARQ process associated with the reference subframe is not included in UL burst or not toggled, CWS for all LBT priority class increases to the next higher allowed value.” 2.3 CWS adjustment)
on condition that the first time length is less than or equal to the first time threshold and the first indication information indicating the HARQ status is not received after the first uplink burst, determining that the second CWS is equal to the first CWS; and (Document Samsung, “If the HARQ process associated with the reference subframe is not included in UL burst or not toggled, CWS for all LBT priority class increases to the next higher allowed value.  When UE fails to transmit any UL subframe of previous UL burst, the CWS is unchanged”, 2.3 CWS adjustment)
performing second LBT based on the second CWS, wherein: (Document Samsung, Section 2.3, CWS adjustment)
an interval between a first reference time unit and a second reference time unit that corresponds to the first uplink burst is a first time length, wherein the first CWS corresponds to a LBT previous to the second LBT, and wherein the first reference time unit is later than the second reference time unit. (Document Samsung, “In eLAA, the CWS adjustment is based on NDI status of the reference subframe, CWS resets only if the scheduled UL burst includes the HARQ process in reference subframe and the NDI is toggled.  If the HARQ process associated with the reference subframe is not included in UL burst or not toggled, CWS for all LBT priority class increases to the next higher allowed value, when UE fails to transmit any UL subframe of previous UL burst, the CWS is unchanged.  For autonomous UL transmission, CWS adjustment mechanism highly depends on the HARQ procedure.” 2.3 CWS adjustment)
 
Regarding Claim 2,	 (Currently Amended) Document Samsung discloses the method according to claim 1, wherein the first indication information indicating the HARQ status is not received after the first uplink burst comprises: (Document Samsung, Section 2.3, CWS adjustment)
  the first indication information indicating the HARQ status is not received after the second reference time unit corresponding to the first uplink burst and before the first reference time unit. (Document Samsung, Section 2.3, CWS adjustment)
  
Regarding Claim 3,	 (Currently Amended) Document Samsung discloses the method according to claim 1, wherein the second reference time unit corresponding to the first uplink burst is a start time unit of the first uplink burst. (Document Samsung, Section 2 Discussion)
  
Regarding Claim 4,	 (Original) Document Samsung discloses the method according to claim 1, further comprising: sending a second data packet on a second uplink burst on condition that the second LBT succeeds, wherein the second uplink (Document Samsung, Section 2.3, CWS adjustment)

 Regarding Claim 5,	 (Original) Document Samsung discloses the method according to claim 1, wherein the first CWS and the second CWS correspond to a same access priority. (Document Samsung, Section 2.3, CWS adjustment)
 
Regarding Claim 6,	 (Currently Amended) Document Samsung discloses the method according to claim 1, wherein the first reference time unit is a time unit for determining the second CWS, or wherein the first reference time unit is a start time unit of a second uplink burst. (Document Samsung, Section 2 Discussion)
 
Regarding Claim 7,	 (Currently Amended) Document Samsung discloses a wireless apparatus, comprising: 
a transceiver; (Document Samsung discloses UE which has a transceiver)
a memory storage comprising instructions; and (Document Samsung discloses UE which has memory)
one or more hardware processors in communication with the memory storage, wherein the instructions, when executed by the one or more hardware processors to, instruct the one or more hardware processors to:  (Document Samsung discloses UE which has processor and memory, the processor executes the instructions)
perform first listen before talk (LBT); (Document Samsung, “In eLAA, the UE access a carrier on which LAA SCell(s) UL transmission(s) are performed according to one of Type 1 (Cat-4 LBT) or Type 2 (25 us LBT) UL channel access procedures”; 2.1 LBT type for autonomous UL transmission, “this contribution considers UL channel access aspects for autonomous UL transmission including LBT type, LBT information indication and CWS adjustment procedure, 3. Conclusions)
send a first data packet on a first uplink burst after the first LBT succeeds; and (Document Samsung, In eLAA, the CWS adjustment is based on NDI status of the reference subframe.  CWS resets only if the scheduled UL burst includes the HARQ process in reference subframe and the NDI is toggled”, 2.3 CWS adjustment)
 determine a second contention window size (CWS), wherein determining the second CWS comprising at least one of following: (Document Samsung, “In eLAA, the CWS adjustment is based on NDI status of the reference subframe” 2.3 CWS adjustment)
on condition that a first time length is greater than or equal to a first time threshold and that first indication information indicating a hybrid automatic repeat request (HARQ} status is not received after the first uplink burst, determining that the second CWS is greater than a first CWS; and/or (Document Samsung, “If the HARQ process associated with the reference subframe is not included in UL burst or not toggled, CWS for all LBT priority class increases to the next higher allowed value.” 2.3 CWS adjustment)
on condition that the first time length is less than or equal to the first time threshold and the first indication information indicating the HARQ status is not received (Document Samsung, “If the HARQ process associated with the reference subframe is not included in UL burst or not toggled, CWS for all LBT priority class increases to the next higher allowed value.  When UE fails to transmit any UL subframe of previous UL burst, the CWS is unchanged”, 2.3 CWS adjustment)
perform second LBT based on the second CWS, wherein: (Document Samsung, Section 2.3, CWS adjustment)
an interval between a first reference time unit and a second reference time unit that corresponds to the first uplink burst is a first time length, wherein the first CWS corresponds to LBT previous to the second LBT, and wherein the first reference time unit is later than the second reference time unit. (Document Samsung, “In eLAA, the CWS adjustment is based on NDI status of the reference subframe, CWS resets only if the scheduled UL burst includes the HARQ process in reference subframe and the NDI is toggled.  If the HARQ process associated with the reference subframe is not included in UL burst or not toggled, CWS for all LBT priority class increases to the next higher allowed value, when UE fails to transmit any UL subframe of previous UL burst, the CWS is unchanged.  For autonomous UL transmission, CWS adjustment mechanism highly depends on the HARQ procedure.” 2.3 CWS adjustment)
 
Regarding Claim 8,	 (Currently Amended) Document Samsung discloses the wireless apparatus according to claim 7, wherein the first indication information (Document Samsung, Section 2.3, CWS adjustment)
the first indication information indicating the HARQ status is not received after the second reference time unit corresponding to the first uplink burst and before the first reference time unit.  (Document Samsung, Section 2.3, CWS adjustment)
 
Regarding Claim 9,	 (Currently Amended) Document Samsung discloses the wireless apparatus according to claim 7, wherein the second reference time unit corresponding to the first uplink burst is a start time unit of the first uplink burst. (Document Samsung, Section 2 Discussion)
  
Regarding Claim 10,	 (Currently Amended) Document Samsung discloses the wireless apparatus according to claim 7, wherein the instructions further instruct the one or more hardware processors to: (Document Samsung, Section 2.3, CWS adjustment)
send a second data packet on a second uplink burst on condition that the second LBT succeeds, wherein the second uplink burst is later than the first uplink burst. (Document Samsung, Section 2.3, CWS adjustment)
  
Regarding Claim 11,	 (Original) Document Samsung discloses the wireless apparatus according to claim 7, wherein the first CWS and the second CWS correspond to a same access priority. (Document Samsung, Section 2.3, CWS adjustment)
  
Regarding Claim 12,	 (Currently Amended) Document Samsung discloses the wireless apparatus according to claim 7, wherein: the first reference time unit is a time unit for determining the second CWS or the first reference time unit is a start time unit of a second uplink burst. (Document Samsung, Section 2.3, CWS adjustment)

 Regarding Claim 13,	 (Original) Document Samsung discloses the wireless apparatus according to claim 7, wherein the LBT previous to the second LBT is the same as the first LBT. (Document Samsung, Section 2 Discussion)

 Regarding Claim 14,	 (Currently Amended) Document Samsung discloses a non-transitory computer-readable medium storing computer executable instructions, wherein the instructions, when executed by one or more processors, instruct the one or more processors to perform operations comprising:  (Document Samsung discloses UE which has processor and memory, the processor executes the instructions)
 performing first listen before talk (LBT), and: (Document Samsung, Section 2.3, CWS adjustment, “In eLAA, the UE access a carrier on which LAA SCell(s) UL transmission(s) are performed according to one of Type 1 (Cat-4 LBT) or Type 2 (25 us LBT) UL channel access procedures”; 2.1 LBT type for autonomous UL transmission, “this contribution considers UL channel access aspects for autonomous UL transmission including LBT type, LBT information indication and CWS adjustment procedure, 3. Conclusions)
  sending a first data packet on a first uplink burst after the first LBT succeeds; (Document Samsung, Section 2.3, CWS adjustment, In eLAA, the CWS adjustment is based on NDI status of the reference subframe.  CWS resets only if the scheduled UL burst includes the HARQ process in reference subframe and the NDI is toggled”, 2.3 CWS adjustment)
  	 determining a second contention window size (CWS), wherein determining the second CWS comprises at least one of following: (Document Samsung, Section 2.3, CWS adjustment)
  	on condition that a first time length is greater than or equal to a first time threshold and that first indication information indicating a hybrid automatic repeat request (HARQ) status is not received after the first uplink burst, determining that the second CWS is greater than a first CWS; and/or (Document Samsung, Section 2.3, CWS adjustment, Document Samsung, “If the HARQ process associated with the reference subframe is not included in UL burst or not toggled, CWS for all LBT priority class increases to the next higher allowed value.” 2.3 CWS adjustment)
  	on condition that the first time length is less than or equal to the first time threshold and the first indication information indicating the HARQ status is not received after the first uplink burst, determining that the second CWS is equal to the first CWS; and instructions for (Document Samsung, Section 2.3, CWS adjustment, Document Samsung, “If the HARQ process associated with the reference subframe is not included in UL burst or not toggled, CWS for all LBT priority class increases to the next higher allowed value.  When UE fails to transmit any UL subframe of previous UL burst, the CWS is unchanged”, 2.3 CWS adjustment)
  	performing second LBT based on the second CWS, wherein: (Document Samsung, Section 2.3, CWS adjustment)
(Document Samsung, Section 2.3, CWS adjustment, Document Samsung, “In eLAA, the CWS adjustment is based on NDI status of the reference subframe, CWS resets only if the scheduled UL burst includes the HARQ process in reference subframe and the NDI is toggled.  If the HARQ process associated with the reference subframe is not included in UL burst or not toggled, CWS for all LBT priority class increases to the next higher allowed value, when UE fails to transmit any UL subframe of previous UL burst, the CWS is unchanged.  For autonomous UL transmission, CWS adjustment mechanism highly depends on the HARQ procedure.” 2.3 CWS adjustment)
   
Regarding Claim 15,	 (Currently Amended) Document Samsung discloses the non-transitory computer-readable medium according to claim 14, wherein the first indication information indicating the HARQ status is not received after the first uplink burst comprises: the first indication information indicating the HARQ status is not received after the second reference time unit corresponding to the first uplink burst and before the first reference time unit. (Document Samsung, Section 2.1 and 2.2)
  
Regarding Claim 16,	 (Currently Amended) Document Samsung discloses the non-transitory computer-readable medium according to claim 14, wherein the second reference time unit corresponding to the first uplink burst is a start time unit of the first (Document Samsung, Section 2.1 and 2.2, Document Samsung discloses UE which has non-transitory computer-readable medium)
  
Regarding Claim 17,	 (Currently Amended) Document Samsung discloses the non-transitory computer-readable medium according to claim 14, wherein the operations further comprise: 
	sending a second data packet on a second uplink burst on condition that the second LBT succeeds, wherein the second uplink burst is later than the first uplink burst. (Document Samsung, Section 2.1 and 2.2)
 
Regarding Claim 18,	 (Original) Document Samsung discloses the non-transitory computer-readable medium according to claim 14, wherein the first CWS and the second CWS correspond to a same access priority.  (Document Samsung, Section 2.3, CWS adjustment)
    
Regarding Claim 19,	 (Currently Amended) Document Samsung discloses the non-transitory computer-readable medium according to claim 14, wherein the first reference time unit is a time unit for determining the second CWS, or wherein the first reference time unit is a start time unit of a second uplink burst.  (Document Samsung, Section 2.3, CWS adjustment)
  
Regarding Claim 20,	 (Original) Document Samsung discloses the non-transitory computer-readable medium according to claim 14, wherein the LBT previous to the second LBT is the same as the first LBT.  (Document Samsung, Section 2.1 and 2.2)


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463